Citation Nr: 0512062	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, to include strain and disc disease, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from November 26, 1973 to 
December 14, 1973.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 RO decision, 
which denied an increased rating for a low back disability 
and denied a TDIU.  

In April 2004, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The service-connected a low back disability, to include 
strain and disc disease, is manifested by complaints of pain 
and stiffness, with some radicular pain into the right lower 
extremity; clinical findings consist of lumbosacral pain, 
tenderness, moderate limitation of motion (40 degrees of 
forward flexion, 0 degrees of extension, bending (lateral 
flexion) of 20 degrees, and rotation of 20 degrees), minimal 
if any sciatic irritation on the right leg, and MRI study 
findings of mild degenerative changes without disk 
herniations or evidence of nerve root compressions at any 
level, without incapacitating episodes requiring a medical 
prescription for bed rest.

3.  The veteran's sole service-connected disability is the 
low back disability, to include strain and disc disease, 
currently rated at 40 percent disabling; he has the 
equivalent of a high school education and work experience in 
construction but is unemployed; his service-connected low 
back disability alone is currently not shown to prevent him 
from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected a low back disability, 
to include strain and disc disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5292, 5295 (effective prior 
to September 26, 2003), Diagnostic Code 5293 (effective prior 
to and on September 23, 2002), and Diagnostic Codes 5237, 
5243 (effective on September 26, 2003). 

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to and following the initial RO decision in August 2002 
and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in April 2002 and May 
2004, the RO advised him of what was required to prevail on 
his claims for an increased rating, to include a TDIU, what 
specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in an August 
2002 rating decision, statement of the case issued to him in 
March 2003, and supplemental statements of the case issued to 
him in September 2004 and January 2005.  See 38 U.S.C.A. §§ 
5102, 5103.  In these documents the RO informed the veteran 
of the reasons for which his claims were denied and the 
evidence it had considered in denying the claims, to include 
the old and revised diagnostic criteria pertinent to the 
evaluation of the low back.  In the statement of the case, 
the RO advised the veteran of the legal criteria governing 
entitlement to the benefits sought on appeal, to include 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  Further, the statement of the 
case and supplemental statements of the case provided the 
veteran an opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  Thus, 
through the documents mailed to the veteran, the RO informed 
the veteran of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his service-connected low 
back disability and a TDIU.  He was afforded the opportunity 
to testify at a personal hearing, but he declined.  The 
veteran has indicated that medical records in support of his 
claims may be obtained from the VA.  The RO subsequently 
obtained both VA records, as well as records associated with 
his application and award of disability benefits from the 
Social Security Administration, for inclusion in the claims 
folder.  Further, VA has conducted necessary medical inquiry 
in an effort to substantiate the claims.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded VA medical examinations 
in June 2002 and August 2004, specifically to evaluate the 
current nature and severity of his low back.  The veteran has 
not alleged, nor does the record currently reflect, that 
there exists any additionally available evidence for 
consideration in his appeal.  The Board thus finds that VA 
has done everything reasonably possible to assist the 
veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims

A.  Increased Rating for Low Back Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected low back disability, to 
include strain and disc disease, is currently rated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, for lumbar strain.  

However, during the course of the veteran's appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective September 26, 2003.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  

According to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion (i.e., VAOPGCPREC 7-03 (November 19, 2003)) dictates 
that the "old" criteria for evaluating spine disabilities 
apply prior to the changes in regulation and that the revised 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the revised regulations under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  The law, as applied to the 
existing facts of this case, is discussed herein below.  

1.  Criteria effective prior to September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 40 percent under 
evaluation criteria effective prior to September 23, 2002.  

Under the "old" rating criteria for evaluating lumbosacral 
strain, a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating is warranted for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  The veteran is evaluated at the maximum rating under 
this criteria.  

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 40 percent rating is 
warranted when the intervertebral disc syndrome is severely 
disabling with recurring attacks and intermittent relief.  A 
60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2001).  

The medical records show that VA electromyography (EMG) 
studies conducted in February 2001 and June 2002 were normal, 
with no evidence of right lumbosacral radiculopathy.  During 
a June 2002 VA examination, the veteran ambulated with a 
cane, with a limp on the right side.  He complained of back 
pain that radiated into his right leg, and the examiner noted 
that he had a "little bit of sciatic irritation sign on the 
right leg" and that he could raise onto his toes and heels, 
holding for support.  A July 2002 VA magnetic resonance 
imaging (MRI) study of the lumbosacral spine revealed only 
mild degenerative changes without disk herniations or 
evidence of nerve root compressions at any level.  (This is 
in contrast to an earlier VA MRI, in August 1999, which 
revealed right paracentral disk herniation and nerve root 
impingement.)  VA outpatient records dated from 1999 to 2004 
reflect treatment for the veteran's complaints of a severe 
backache with pain increasing on prolonged sitting or 
standing.  At the VA he has been given physical therapy, non-
steroidal anti-inflammatory medications and muscle relaxants, 
a caudal block, and an epidural steroid injection.  At the 
time of an August 2004 VA examination, the examiner noted 
that the veteran's VA physician recently advised him to lie 
down when having severe pain but had not prescribed bed rest.  
The examiner further commented that although pain radiated to 
the right lower extremity, the veteran's neurological 
examination was normal and he had neither sciatica nor 
radiculopathy.  These foregoing findings are clearly not 
reflective of a pronounced disc condition.  

Other applicable "old" rating criteria consist of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, for limitation of motion of 
the lumbar spine.  Under this code, moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating, and 
severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  The veteran is evaluated at the maximum rating under 
this criteria.  Thus, no higher rating based on limitation of 
motion is permitted, even when the effects of pain on use and 
during flare-ups are considered.  38 C.F.R. §§ 4.40, 4.45, 
4.59; Johnston v. Brown, 10 Vet. App. 80 (1997).

2.  Criteria effective on September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 40 percent under 
evaluation criteria effective on September 23, 2002.  

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously noted herein 
above, the veteran is rated at the maximum evaluation under 
Codes 5292 and 5295, and no higher rating is permitted.  

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent rating.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).  

This revised code has accompanying notes.  Note (1):  For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2):  When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  Note (3):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002).

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve, whether the 
less than total paralysis is due to the varied level of the 
nerve lesion or to partial nerve regeneration.  An 80 percent 
evaluation requires complete paralysis.  When there is 
complete paralysis the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 
8720.

The medical evidence on file does not show that a physician 
prescribed the veteran bed rest for his low back disability 
at any time.  A VA examiner in August 2004, in fact, 
specifically noted that the veteran's VA physician had not 
prescribed bed rest but only recommended that he lie down 
when back pain became severe.  Thus, insofar as evaluating 
the veteran according to incapacitating episodes, he does not 
meet the criteria for an increased rating under the revised 
Code 5293.  

Additionally, a higher rating would not result if chronic 
orthopedic and neurologic manifestations were separately 
evaluated.  While a VA examiner in June 2002 noted only a 
"little bit" of sciatic irritation sign on the right leg, a 
more recent VA neurological examination in August 2004 was 
normal.  Even if a separate 10 percent rating based on 
neurologic manifestations is assigned for mild incomplete 
paralysis of the sciatic nerve under Code 8520, the evidence 
does not support the assignment of a separate rating for 
orthopedic manifestations that, when combined with the 10 
percent rating, would exceed the current 40 percent rating.  
For example, such orthopedic manifestations of pain, 
tenderness, and limitation of motion of the low back are 
clinically observed throughout the medical record; however, 
the objective findings would not meet the criteria for a 
rating in excess of 20 percent under either applicable Codes 
529 (limitation of motion) or Code 5295 (lumbosacral strain), 
for evaluating orthopedic symptoms.  The medical evidence, 
and particularly that from the June 2002 and August 2004 VA 
orthopedic examinations, does not reflect a disability 
picture that is contemplated by the criteria for a 40 percent 
rating under Code 5295.  That is, while the veteran has been 
continuously treated for lumbosacral strain, such is not 
shown to be severe or manifested by listing of whole spine to 
opposite side, positive Goldthwait's sign, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Nor does the medical 
evidence reflect that the veteran's lumbar limitation of 
motion is severe, even when painful motion is taken into 
consideration (see DeLuca v. Brown, 8 Vet. App. 202 (1995)).  
Rather, as shown by the August 2004 VA examination, where his 
range of motion was at its most restrictive at 40 degrees of 
forward flexion, 0 degrees of extension, bending (lateral 
flexion) of 20 degrees, and rotation of 20 degrees (with 
increased pain on repetitive use but not resulting in 
additional limitation of motion), limitation of motion is not 
more than moderately disabling under Code 5292.  

3.  Criteria effective on September 26, 2003

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 40 percent under 
evaluation criteria effective on September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain were revised.  Under such revised 
criteria, a 40 percent rating is warranted where forward 
flexion of the thoracolumbar spine is 30 degrees or less; or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating for lumbosacral 
strain is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating for 
lumbosacral strain is warranted where there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's low back disability is manifested 
by unfavorable ankylosis of the entire thoracolumbar spine, 
for an increased rating under the revised Code 5237.  On 
clinical testing, VA examinations in June 2002 and August 
2004 show that the veteran's range of motion of the 
lumbosacral spine was limited by as much as 40 degrees of 
forward flexion, 0 degrees of extension, bending (lateral 
flexion) of 20 degrees, and rotation of 20 degrees.  Other VA 
records and private reports in the claims file do not reflect 
more restrictive findings.  While limited, the spinal 
segments in the veteran's low back are not ankylosed or 
fixated in flexion or extension.  As defined, ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.   affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence 
demonstrating pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
motion of the veteran's thoracolumbar spine would be 
equivalent to unfavorable ankylosis for an increased rating 
under the revised Code 5237.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion was 
taken into consideration on the range of motion studies 
during the August 2004 VA examination, and the examiner 
commented that there was no change in range of motion despite 
an increase in pain, soreness, tenderness, and fatigability 
on repetitive use.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The former rating formula has been 
cited in the preceding paragraphs, and the latter formula 
consists essentially of that criteria for evaluating 
intervertebral disc syndrome that was revised effective on 
September 23, 2002, which has been cited herein above, 
although the criteria is now found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).  

After applying the revised law to the existing facts in this 
case, the Board finds that while the medical evidence shows 
the presence of intervertebral disc syndrome, there are no 
objective findings of incapacitating episodes having a total 
duration of at least four weeks during the past twelve 
months.  As noted in the section herein above, there is no 
objective medical evidence of incapacitating episodes for 
which a physician has prescribed the veteran bed rest for his 
low back disability at any time.  A VA examiner in August 
2004 indicated that the veteran's primary physician had only 
recommended that the veteran lie down when back pain became 
severe.  Therefore, an increased rating is not warranted 
under revised Code 5243, as it pertains to evaluation 
according to incapacitating episodes.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent for the low back disability, to include strain and 
disc disease, under both old rating criteria and rating 
criteria revised effective in September 23, 2002 and 
September 26, 2003.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  TDIU

The veteran contends that his service-connected low back 
disability, to include strain and disc disease, prevents him 
from obtaining gainful employment.  Total disability ratings 
for compensation based on individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  

The veteran's sole service-connected disability consists of 
low back disability, to include strain and disc disease, 
which is rated as 40 percent disabling.  Thus, he does not 
satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  The issue 
then is whether his service-connected disability precludes 
him from engaging in substantially gainful employment (i.e., 
work that is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's nonservice-connected disabilities nor his advancing 
age may be considered.  38 C.F.R. § 4.19.  Also, it is 
necessary that the record reflect some factor that places his 
case in a different category than other veterans with equal 
ratings of disability.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

After a careful review of the entire record, it is the 
Board's judgment that the evidence does not show that the 
veteran currently has been rendered unemployable based solely 
on his service-connected low back disability.  On his TDIU 
application received in August 2001, the veteran claimed that 
he was unable to engage in substantially gainful employment 
due to his low back disc disease.  While the medical evidence 
clearly shows that his low back disability is productive of 
considerable impairment, as discussed in this decision above, 
the objective medical evidence does not show that his low 
back disability, in and of itself, results in 
unemployability.  

The veteran maintained on his TDIU application that he most 
recently worked in the construction business full-time from 
June 1996 to October 1996 and for himself part-time from 
August 1997 to June 1998, after which he became too disabled 
to work due to his back disability.  He indicated that he had 
tried to obtain employment since then in hardware sales in 
March 1999.  He also indicated that he had earned a high 
school general equivalency diploma and had not had any 
training before or since he became too disabled to work.  
Nevertheless, the Board finds that the disability picture 
provided by medical records does not demonstrate that the 
veteran's low back disability, to the exclusion of all other 
medical disability, prevents him from obtaining and 
maintaining gainful employment.  

As previously discussed in this decision, the medical records 
in the file show that the veteran's low back disability is 
currently manifested by pain and stiffness, moderate 
limitation of motion, minimal if any sciatic irritation on 
the right leg, and mild degenerative changes without disk 
herniations or evidence of nerve root compressions at any 
level.  There is no objective medical evidence of 
incapacitating episodes requiring a medical prescription for 
bed rest.  The medical records also show that the veteran has 
been treated for various other disabilities, to include 
hypertension, tobacco dependence and cannabis abuse, left 
shoulder arthralgia and rotator cuff tendonitis, hepatitis C 
infection, recurrent ganglion cyst of the right wrist, and a 
mental disorder.  In fact, in regard to his mental disorder, 
he underwent a VA psychiatric examination in August 2004, 
whereon he was diagnosed with depression.  The examiner 
further assigned such mental impairment a Global Assessment 
of Functioning (GAF) scale score of 43, which denotes serious 
symptoms or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  

The Board recognizes that the veteran was awarded disability 
benefits by the Social Security Administration (SSA) in 
August 2004, effective in July 2002, on the basis of a mental 
condition, listed as the primary disability, and disorders of 
the back, listed as the secondary disability.  Nevertheless, 
the decision of the SSA is not controlling on VA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this 
regard, it is noted that not only does the SSA follow 
different legal authority, but also that the medical evidence 
now before VA with regard to the veteran's unemployability 
appears to be more extensive than that considered by the SSA.  
For example, the VA neurological and orthopedic examination 
reports dated in August 2004, which address the issue of the 
veteran's employability vis-à-vis his low back disability, 
were not considered by the SSA.  

Of the voluminous records provided by the SSA, a substantial 
portion contains VA treatment records.  Initially, the SSA 
denied the veteran's claim for disability benefits, finding 
in part that his testimony and discussions of impairments 
were not reliable.  In a disability report completed 
following the unfavorable decision, the veteran noted in 
April 2002 that the conditions limiting his ability to work 
consisted of hepatitis C, disc disease, severe depression, 
and loss of use of the right hand due to past injury and 
cysts on the right wrist.  As a consequence, he claimed that 
he had trouble walking, sitting and standing, and was unable 
to work beginning in May 1998.  In a private disability 
assessment report completed in July 2002, it was noted that 
the veteran reported his inability to work was attributable 
to back, leg, and hand problems.  The veteran also described 
himself as severely depressed.  The diagnostic impression by 
the examining psychologist was dysthymic disorder, with a GAF 
score of 50, as the highest level of adaptive functioning in 
the past year (which denotes serious symptoms or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)).  As noted, SSA 
disability benefits were granted in August 2004, based 
primarily on a mental impairment.  

The Board in April 2004 remanded the case to the RO for 
additional evidentiary development, to include a medical 
opinion concerning the industrial impairment attributable to 
the veteran's low back disability.  In the resulting VA 
neurological examination in August 2004, the examiner 
concluded that the veteran was able to work.  On the VA 
orthopedic examination in August 2004, the examiner found 
that the veteran would have restrictions in terms of 
performing physical work, such that he could not do 
repetitive bending and lifting activities and would need to 
change positions frequently.  Thus, from a neurological 
standpoint, the veteran is employable without restrictions, 
but from an orthopedic standpoint he would have some 
functional limitations.  Neither medical opinion asserts that 
the veteran is unemployable due to his low back disability.  

From a longitudinal review of the evidence, it appears that 
the veteran is capable of work, with some physical 
restrictions.  While he has a limited occupational background 
and education, it cannot necessarily be concluded that he is 
unemployable given the current manifestations of his service-
connected low back disability.  Further, it appears that 
nonservice-connected disabilities play a large part in his 
functional impairment, which all together may preclude 
gainful employment.  However, such nonservice-connected 
disabilities may not be considered in support of the TDIU 
claim.  

After consideration of the medical record and the veteran's 
contentions, the Board finds that weight of the evidence is 
against the veteran's claim for a TDIU rating.  Although his 
service-connected low back disability is significant, it is 
not of a level of impairment consistent with his being 
prevented from obtaining substantially gainful employment.  
He has other disabilities that are nonservice-connected and 
thus not for consideration in determining his 
unemployability.  There has been no convincing evidence 
submitted to support the position that the veteran would not 
be hired in a suitable form of gainful employment solely as a 
result of his service-connected disability.  Thus, the Board 
finds that the criteria for a TDIU rating are not met.

As the preponderance of the evidence is against the veteran's 
claim of entitlement to a TDIU rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for a low back disability, to include 
strain and disc disease, is denied.  

A total disability compensation rating based on individual 
unemployability due to service-connected disability is 
denied.    



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


